Title: From James Madison to David Montague Erskine, 9 August 1808
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State, Augt. 9th. 1808.

I have just received a Letter from the Post Master at New York, stating on the declaration of Capt Selliman of the Ship Thalia, which was carried into a British Port by a British Cruiser, that his Letter Bag, including Dispatches from the Minister Plenipotentiary of the United States at Paris, to the Department of State, was taken to the Court of Admiralty, the Letters indiscriminately opened, and the Packet from General Armstrong, not returned.  You will see also by the inclosed Copy of the Letter from the Postmaster, that the Letter addressed to me was among those violated before they were returned.
I make no Comments, Sir, on a Case which speaks so fully and with such force, to Your honorable Reflections; But I may be permitted to observe, that no Government could have a Right to make Stronger than that of the United States, whether regard be had to the Number of such Occurrences, or to the scrupulous, and exemplary Respect which it has invariably maintained for the Sanctity, more especially, of official Seals.  I have the Honor to remain, Sir, with great Consideration and Respect, Your most obedt: hble Servt:

(Signed) James Madison

